United States Court of Appeals, Eleventh Circuit.

                                  No. 94-9459.

                       Eric DOSS, Plaintiff-Appellee,

                                       v.

                    FOOD LION, INC., Defendant-Appellant.

                               March 26, 1997.

Appeal from the United States District Court for the Southern
District of Georgia.    (No. CV 293-145), Anthony A. Alaimo,
District Judge.

Before EDMONDSON, DUBINA and BARKETT, Circuit Judges.

      BARKETT, Circuit Judge:

      Appellant-Defendant Food Lion, Inc., appealed the district

court's denial of summary judgment in this diversity action brought

by Eric Doss.       Doss instituted this common-law tort action against

Food Lion, Inc., alleging that Food Lion's delay in authorizing

treatment of his psychological and psychiatric injuries constituted

an intentional aggravation of his work-related injuries.               At issue

in   this    case    is   whether   Doss's     claim    is   actionable    as    an

independent      tort     under     Georgia     law,    or    barred      by    the

exclusive-remedy provision of the Workers' Compensation Act.                     In

the initial appeal, we concluded that this question of Georgia law

was dispositive and noted that it was unanswered by the clear

controlling      precedent     of    the      Supreme    Court    of   Georgia.

Accordingly, we certified the following question to the Supreme

Court of Georgia:

      DOES GEORGIA LAW RECOGNIZE AN INDEPENDENT CAUSE OF ACTION
      APART FROM ANY REMEDY AVAILABLE UNDER THE GEORGIA WORKERS'
      COMPENSATION ACT WHERE AN EMPLOYER AND/OR INSURER HAS
      INTENTIONALLY DELAYED AUTHORIZING MEDICAL TREATMENT TO WHICH
      AN EMPLOYEE IS ENTITLED UNDER THE ACT AND WHERE SUCH DELAY HAS
      EXACERBATED A WORK-RELATED PHYSICAL INJURY?
Doss v. Food Lion, Inc., 83 F.3d 378, 380 (11th Cir.1996).

     The    Georgia   Supreme   Court   answered   the   question   in   the

negative.     Doss v. Food Lion, Inc., 267 Ga. 312, 477 S.E.2d 577,

579 (1996).    Based on this opinion we reverse the district court's

denial of Food Lion's motion for summary judgment and remand this

case for further proceedings consistent with the opinion of the

Georgia Supreme Court.